United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 98-1189
                                 _____________

Gavin Gutridge,                         *
                                        *
            Appellant,                  *
                                        *
     v.                                 *
                                        * Appeal from the United States
Wayne Clure, as president of            * District Court for the
Computerland, Individually; Midland     * District of Nebraska.
Computer, Inc., doing business as       *
Computerland of Nebraska, also          *
known as Computerland,                  *
                                        *
            Appellees.                  *
                                  _____________

                                Submitted: June 12, 1998
                                    Filed: August 26, 1998
                                 _____________

Before BOWMAN, Chief Judge, LOKEN, Circuit Judge, and MAGNUSON,1 District
      Judge.
                             _____________

BOWMAN, Chief Judge.

      Gavin Gutridge sued Midland Computer, Inc., doing business as Computerland
of Nebraska, and its president, Wayne Clure (hereinafter collectively referred to as


      1
       The Honorable Paul A. Magnuson, Chief Judge, United States District Court for
the District of Minnesota, sitting by designation.
"Computerland"), for discrimination under the Americans with Disabilities Act (ADA),
42 U.S.C. §§ 12101 to 12213 (1994). Both parties moved for summary judgment. The
District Court2 granted Computerland's motion, denied Gutridge's motion, and
dismissed the suit with prejudice. Gutridge appeals, claiming that the District Court
erred in finding that he was not disabled under the ADA.

                                           I.

       Computerland sells computers and related products to businesses and provides
maintenance for those computer products almost exclusively at the customer's place of
business, or on-site. Computerland hired Gutridge as a computer service technician in
October 1990. Gutridge's duties included the installation, repair, and service of
computer equipment sold to Computerland's customers. In performing these duties,
Gutridge was required to lift computer equipment both at the store and on-site,
transport computer equipment between the customer site and Computerland's shop, and
move on-site objects such as desks, shelves, and chairs.

       In March 1993, Gutridge was lifting a computer monitor when his left wrist
snapped, causing pain and numbness in his wrist, hand, and fingers. Gutridge received
medical treatment and was eventually diagnosed with carpel tunnel syndrome and
cubital tunnel syndrome in both his left and right wrists. Thereafter, through June 1995,
Gutridge underwent five separate surgeries on his left and right wrists and elbows.
After each surgery, Gutridge was placed by his doctors on various lifting restrictions
and returned to work. During this time, Computerland assigned Gutridge to a
temporary position requiring only light duty, in-shop services. On June 19, 1995,
Gutridge's treating physician issued a written release to return to work with the
permanent restriction that he may lift forty-five pounds 5% of the work day, thirty-five


      2
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska.

                                          -2-
pounds 33% of the work day, twenty pounds 20% of the work day, and ten pounds
consistently. A few days later, Computerland terminated Gutridge's employment. In
its letter of termination to Gutridge, Computerland stated:

      We have been informed that your rehabilitation program has ended and
      that the medical restrictions as identified by Dr. David Clough are now
      rated as permanent. That condition unfortunately prevents you from being
      able to fully accomplish the tasks necessary to perform your job functions.

J.A. at 24. Three and one-half weeks later, Gutridge was hired as a computer service
technician by a company that repaired computers both in-shop and on-site.

                                            II.

       We review de novo a district court's grant of summary judgment. See Wooten
v. Farmland Foods, 58 F.3d 382, 385 (8th Cir. 1995). We affirm the judgment if "there
is no genuine issue as to any material fact and . . . the moving party is entitled to a
judgment as a matter of law." Fed. R. Civ. P. 56(c).

        The ADA prohibits employers from discriminating "against a qualified individual
with a disability because of the disability of such individual." 42 U.S.C. § 12112(a).
To establish a claim under the ADA, a plaintiff must show "that he has a disability as
defined in 42 U.S.C. § 12102(2); that he is qualified to perform the essential functions
of the job, with or without reasonable accommodation; and that he has suffered adverse
employment action because of his disability." Benson v. Northwest Airlines, Inc., 62
F.3d 1108, 1112 (8th Cir. 1995) (citing Wooten, 58 F.3d at 385). "Disability" is
defined as "(A) a physical or mental impairment that substantially limits one or more
of the major life activities of such individual; (B) a record of such an impairment; or (C)
being regarded as having such an impairment." 42 U.S.C. § 12102(2).



                                           -3-
        Gutridge first claims that he is disabled under § 12102(2)(A) because his
permanent lifting restriction, he argues, substantially limits one or more of his major life
activities. The Equal Employment Opportunity Commission regulations define "major
life activities" as "functions such as caring for oneself, performing manual tasks,
walking, seeing, hearing, speaking, breathing, learning, and working." 29 C.F.R.
§ 1630.2(i) (1997). Gutridge argues that his carpel tunnel syndrome and cubital tunnel
syndrome, which resulted in him being placed on a permanent lifting restriction,
substantially limits his major life activity of working. "Substantially limits" with respect
to the major life activity of working means "significantly restricted in the ability to
perform either a class of jobs or a broad range of jobs in various classes." Id.
§ 1630.2(j)(3)(i). The regulations further state that "[t]he inability to perform a single,
particular job does not constitute a substantial limitation." Id.

       Gutridge has failed to present evidence that he is substantially limited in the
major life activity of working. See Robinson v. Neodata Servs. Inc., 94 F.3d 499, 501-
02 (8th Cir. 1996) (finding that a permanent lifting restriction, which rendered plaintiff
unable to perform the primary function of her previous position, did not substantially
limit her major life activity of working). Gutridge's carpel and cubital tunnel syndromes
have left him unable to perform the job of a Computerland service technician given the
nature of Computerland's exclusive on-site repair business. He is still able, however,
to function as a computer repair technician for other employers who either do not
require lifting as part of their job duties or can provide assistance. Indeed, Gutridge has
found such employment.

      Gutridge also contends that his permanent lifting restriction substantially limits
his major life activity of lifting. The EEOC regulations include lifting as an example
of a major life activity. See 29 C.F.R. Pt. 1630, App. § 1630.2(i). A permanent lifting
restriction of not more than 45 pounds, however, neither renders him "[u]nable to
perform" nor "[s]ignificantly restrict[s]" his activity of lifting. 29 C.F.R.
§ 1630.2(j)(1)(i), (ii). Further, we have held that, "[w]hile lifting is noted under the

                                            -4-
regulations as a major life activity, a general lifting restriction imposed by a physician,
without more, is insufficient to constitute a disability within the meaning of the ADA."
Snow v. Ridgeview Med. Ctr., 128 F.3d 1201, 1207 (8th Cir. 1997) (citing Helfter v.
United Parcel Serv., Inc., 115 F.3d 613, 617 (8th Cir. 1997) and Aucutt v. Six Flags
over Mid-America, Inc., 85 F.3d 1311, 1319 (8th Cir. 1996)). We find that Gutridge's
permanent lifting restriction does not impose a substantial limitation on his major life
activity of lifting.

       Finally, Gutridge argues that he disabled under § 12102(2)(B) because "his five
separate surgeries, wraps, splints, medication, work restrictions, and inability to
perform simple manual tasks" created a record of impairment. Gutridge Br. at 14. For
support, Gutridge relies on School Board of Nassau County, Florida v. Arline, 480 U.S.
273 (1987). In Arline, the Supreme Court held that a school teacher's hospitalization
for tuberculosis nearly twenty years prior to her termination established a record of
impairment, and that she was therefore handicapped under the Rehabilitation Act.3 See
Arline, 480 U.S. at 281. The Court stated that the tuberculosis "was serious enough
to require hospitalization, a fact more than sufficient to establish that one or more of her
major life activities were substantially limited." Id. Gutridge thus contends that, if
hospitalization twenty years previous was sufficient in Arline to establish a record of
impairment, then his course of treatment should also suffice. We disagree.

       We do not interpret Arline to mean that simply being hospitalized establishes a
record of impairment under the ADA. See Demming v. Housing and Redevelopment
Auth., of Duluth, Minnesota, 66 F.3d 950, 955 (8th Cir. 1995). Such an interpretation
would establish the "nonsensical proposition that any hospital stay is sufficient to
evidence a 'record of impairment.'" Taylor v. United States Postal Serv., 946 F.2d
3
       Cases interpreting the definition of "handicap" under the Rehabilitation Act are
instructive for purposes of interpreting "disability" under the ADA. See Wooten v.
Farmland Foods, 58 F.3d 382, 385 n.2 (8th Cir. 1995).

                                            -5-
1214, 1217 (6th Cir. 1991). We reject such a reading of Arline. Unfortunately, the
Court in Arline offered little detail regarding the teacher's actual length of hospital stay
or the severity of her affliction. Thus, we find Arline to offer little guidance.

         The EEOC regulations state that "a record of such impairment" means "a history
of . . . a mental or physical impairment that substantially limits one or more major life
activities." 29 C.F.R. § 1630.2(k). Gutridge has failed to show that one or more of his
major life activities was substantially limited. Moreover, we reject Gutridge's argument
that such a record of impairment was established during his period of treatment and
recovery. Disability under the ADA requires permanent or long-term impairments, see
29 C.F.R. Pt. 1630, App. § 1630.2(j), and impairments while recovering from surgery
are not evidence of a permanent disability, see Heintzelman v. Runyon, 120 F.3d 143,
145 (8th Cir. 1997).

       We conclude that Gutridge has failed to present a genuine issue of fact that he
is disabled within the meaning of the ADA. In so doing, we necessarily reject
Gutridge's argument that the District Court erred in dismissing his motion for summary
judgment. We therefore affirm the District Court's grant of summary judgment to
Computerland.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -6-